Citation Nr: 1606907	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent ischemic heart disease.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2011, January 2013, and May 2015 by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014) (finding that "§ 3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less that total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").  The Board finds that the extraschedular and TDIU issues in this case are most appropriately considered as part of the issues on appeal.  

The Board notes that in correspondence received in May 2015, the Veteran submitted a notice of disagreement from a May 2015 rating decision denying service connection for bilateral hearing loss and tinnitus.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to an initial rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his hearing in September 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 30 percent ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to a rating in excess of 30 percent ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  At his hearing in September 2015, prior to the promulgation of a decision in the appeal, the appellant explicitly expressed his desire to withdraw his appeal as to the issue of entitlement to a rating in excess of 30 percent ischemic heart disease.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matter and it is dismissed.


ORDER

The appeal for entitlement to a rating in excess of 30 percent ischemic heart disease is dismissed.


REMAND

A review of the available records reveals that further development is required.  In statements and testimony in support of his PTSD claim the Veteran reported that he continued to receive private treatment and that he had experienced difficulty with employment because of the disability.  He asserted, in essence, that his PTSD had increased in severity.  The Board notes that records of his private treatment were last added to the record in November 2012.  The disability was last evaluated by VA examination in July 2011.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Therefore, the Board finds that further development is required for adequate determinations as to these matters.  Prior to the examinations, up-to-date treatment records should be obtained.

As noted in the Introduction section above, the Veteran submitted correspondence in May 2015 expressing disagreement with the May 2014 rating decision regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  These matters must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran and his agent should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Appropriate VA efforts must be taken to obtain any available records pertinent to the Veteran's private medical treatment since September 2012.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.

4.  Schedule the Veteran for a VA PTSD examination and obtain the following medical opinions: 

a. Identify all manifest symptoms associated with the service-connected PTSD disability; and, if possible, distinguish these symptoms from any symptoms attributable to a nonservice-connected disability. 

b. Discuss the impact the Veteran's service-connected PTSD disability has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


